 



EXHIBIT 10.1
Big Lots, Inc. Non-Employee Director Compensation Package
Effective August 15, 2006

         
Annual Retainer
  $ 45,000  
 
       
Annual Committee Chair Retainer — Audit Committee
  $ 10,000  
 
       
Annual Committee Chair Retainer — Compensation Committee and
Nominating/Corporate Governance Committee
  $ 5,000  
 
       
Board Meeting Fee
  $ 1,500  
 
       
Committee Meeting Fee
  $ 1,000  
 
       
Telephonic Meeting Fee — All Types
  $ 500  
 
       
Annual Charitable Donation to Organization Nominated by Director
  $ 10,000  
 
       
Big Lots, Inc. Common Shares Underlying Annual Non-Qualified Stock Option Grant1
    10,000  

 

1   Non-qualified stock options are granted pursuant to the Big Lots, Inc.
Amended and Restated Director Stock Option Plan.

